DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heraeus Quarzglas (EP 3184885 A1). The reference was provided in the IDS and a translation is in the case file.
As to claim 1, Quarzglas teaches illumination system, comprising: a laser light source; a light guide having a proximal end and a distal end, the proximal end is connectable and/or assignable to the laser light source (Fig. 1, ¶ [0001], [0003], [0008]); and a diffuser element ¶ [0059]) at the distal end of the light guide, the diffuser element has a radial, spherical emission characteristic (¶ [0059], [0060]), the diffuser element comprises a diffuser main body and a scattering element (#36 having scattering pores therein, ¶ [0059]), the diffuser main body comprises an inorganic material (“quartz glass” in ¶ [0059]), and wherein the diffuser main body has a surface with a fire-polished surface quality (polished surface in ¶ [0066]).  

As to claim 3, Quarzglas teaches the diffuser main body further comprises a jacket that surrounds the main body in part or in sections or in full (#4 surrounding #36 in part in Fig. 3c).  
As to claim 4, Quarzglas teaches an intensity distribution of emission that deviates from a mean value by no more than ±30% (evenly distributed radiation in ¶ [0060])  
As to claim 5, Quarzglas teaches the diffuser main body has a shape selected from a group consisting of spherical, elliptical, drop-shape, cylindrical, and a geometry pieced together from any combinations thereof (“spherical” in ¶ [0059]).  
As to claim 6, Quarzglas teaches the light guide comprises a single fiber with a core (#2), a cladding (#3), and a light guide diameter (inherent), wherein the diffuser main body has a main body diameter in a region of an input coupling face that is greater than or at least equal in size to the light guide diameter in the region of the input coupling face (Fig. 3c).
As to claim 7, Quarzglas teaches a ratio of the light guide diameter to the main body diameter that is 1.0 to 0.5 (Fig. 3C). Examiner notes that the Applicant’s broad claiming of “in a region of an input coupling face” is non-specific to the degree that a main body diameter in said region can be selected to meet this limitation.  
As to claim 8, Quarzglas teaches the light guide comprises a flexible fiber bundle or a rigid fiber rod (glass in ¶ [0014]) having a light guide diameter (inherent), wherein the diffuser main body has a main body diameter in a region of an input coupling face that is greater than or equal in size to the light guide diameter in the region of the input coupling face (Fig. 3c).  

As to claim 11, Quarzglas teaches the diffuser main body comprises scattering centers selected from a group consisting of pores, particles, crystallites, polycrystallites, porous pigments, optically active pigments, illuminants, phosphorescence regions, fluorescence regions, colored regions, colored particles, colored crystallites, colored pigments, colorations of glass, inhomogeneities having refractive index variations, and any combination thereof (pores in ¶ [0066]).  
As to claim 12, Quarzglas teaches the diffuser main body comprises scattering centers comprising inhomogeneities of inorganic material selected from a group consisting of phase separations, demixing, particulate inclusions, seeds, crystallites, and any combinations thereof (pores via sintering in ¶ [0066]).  
As to claim 13, Quarzglas teaches the diffuser main body comprises scattering centers with a concentration of the scattering centers between 10 ppm and 1000 ppm and/or with a diameter or a maximum extent in one direction of 10 nm to 5000 nm (fumed silica having nanoparticles around 40 nm can be used in ¶ [0051]).  
As to claim 14, Quarzglas teaches the diffuser main body has a homogeneous distribution of scattering centers over an entire volume (¶ [0066]).  
As to claim 15, Quarzglas teaches the scattering particles comprise a compound elected from a group consisting of SiO2, SiN, BaO, MgO, ZnO, AI203, AIN, TiO2, ZrO2, Y203, any metals 3, Ru, Os, Rh, Ir, Ag, Au, Pd, Pt, diamond-like carbon, glass ceramic particles, and any combinations thereof nm (fumed silica having nanoparticles around 40 nm can be used in ¶ [0051]).  
As to claim 16, Quarzglas teaches the diffuser main body comprises a material selected from a group consisting of silicate glass, borosilicate glass, Na-Al-K silicate glass, a Na-Al- K-Ca-Zn silicate glass, Na-Al-K-As-Pb silicate glass, glass ceramic, lithium aluminosilicate glass ceramic (LAS GC), cordierite glass ceramic, magnesium aluminum silicate glass ceramic, clear transparent lithium aluminosilicate glass ceramic, and clear transparent lithium aluminosilicate glass ceramic comprising light-scattering crystallites formed by targeted application of temperature/time (quartz glass in ¶ [0059]).    
As to claim 18, Quarzglas teaches the illumination system is configured for a use selected from a group consisting of a medical therapy device, a photodynamic therapy (PDT) device, a photoimmunotherapy (PIT) device, an endovenous laser treatment (EVLT) device, a laser interstitial thermal therapy (LITT) device, dental therapy device, an ophthalmology therapy device, a dermatology therapy device, photodynamic therapy (PDT) device, a detector for spectroscopic analysis, and a detector for dosimetry (intended use limitation, ¶ [0003]).  

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875